Bigelow, J.
The admission of the declarations of third persons, not parties to a suit, in relation to boundaries of land, is an exception to the general rule of law which excludes hear say evidence. The limits of this exception, as understood in this commonwealth, were defined and stated with accuracy in Daggett v. Shaw, 5 Met. 223, and have been since steadfastly adhered to. Bartlett v. Emerson, 7 Gray, 174. Ware v. Brookhouse, 7 Gray, 454. The declarations admitted at the trial of this case do not come within the exception. The decisive objection to their competency is, that it does not appear that the person who made them was deceased. For aught that is shown he was still living, and might have been called as a witness to the nature and extent , of his own occupation of the premises in dispute. His statements on the subject to third persons were clearly incompetent evidence.

Exceptions sustained